DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include ranges not previously claimed.  Support for the new ranges is found in the original filing.  No new matter is added.
The amendments to the claims overcome the previous prior art.  After further search and consideration new grounds of rejection are below set forth citing different prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 11, 13, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boffardi et al (US 4,798,683)
Regarding Claims 6, 9, 11, 13 and 15:
Boffardi et al (US 4,798,683) discloses a method of inhibiting corrosion in aqueous systems comprising adding the system and an effective amount of a composition comprising a molybdate ion source and a water soluble component selected from poly maleic anhydride (Abstract) the composition has a synergistic result (C3 L3-5)
The weight ratio of molybdate ion source to the second component is in the range of 100:10 to 1:100 or 10:1 to 1:10.  (C3 L20-28)  
zinc salts, triazoles etc. (C3 L20-28)  (meeting the limitations of claim 9 and 13) 
The molybdate ions can be from sources such as water soluble molybdate salts (C3 L50-58) (meeting the limitation of claims 9 and 13) 
The composition may comprise a carboxylic sulfonic polymer having 5 to 60 % by weight 2-methacrylamido-2-methylpropylsulfonic acid, 40-95 wt.% acrylic acid and 0-40 wt.% polyalkylene oxide (C5 L48-65) (meeting the limitations of claim 15.
The polymaleic anhydride may be hydrolyzed (C3 L58-68 i.e. polymaleic acid) and has a weight average molecular weight from about 200 to about 10,000 (C4 L1-6) (overlapping the claimed range of 200 Da to 250 Da and therefore overlapping the claimed repeat units molar mass hydrolyzed maleic anhydride 98.06 so approx.. 2.03 repeat units for molar mass of 203.9) 
Boffardi discloses a hydrolyzed maleic anhydride which due to the hydrolyzation the examiner maintains will possess a hydrogen capping group meeting the limitations of claims 7
No phosphorous is required.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"




Further regarding claim 15:  It is obvious to one of ordinary skill in the art at the time of filing the invention to try to use both the maleic anhydride hydrolyzed polymer and the 2-methacrylamido-2-methylpropylsulfonic acid as both are taught as suitable for use to achieve the desired synergy with the molybdate in aqueous systems to reduce corrosion.  Examples in the reference use more than one such component.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
Claims 7 (in the alternative) and claim 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Boffardi et al (US 4,798,683) as applied to claims 6, 9, 11, 13, and 15 above further in view of: Tou et al (US 4,442,298)  or in the alternative further in view of  Burke (US 4,670,514) or in the alternative further in view of Pugh Tong (WO 91/18932A1)

Regarding Claims 7 and 16
Boffardi et al (US 4,798,683) discloses limitations above set forth.  Boffardi discloses a hydrolyzed maleic anhydride which due to the hydrolyzation the examiner maintains will possess an H capping group meeting the limitations of claims 7, assuming arguendo it does not:
Boffardi while discussing capping groups for the carboxylic acid/sulfonic acid polymers to have capping groups such as aralkyl (i.e. phenylethyl) (C5 L65-C6 L10) does not expressly disclose the capping groups of aralkyl or phenylehtyl for the maleic anhydride hydrolysate polymer.
Tou et al (US 4,442,298) discloses a dimer of ethylene maleic anhydride used in emulsions (Abstract) known to use alkylated aromatic hydrocarbons such as ethyl benzene in the reaction medium to form a phenyl ethyl end groups for a low, molecular polymer (C1 L45-60) The polymer is useful in various non pharmaceutical uses such as those in US 2913437 (i.e. aqueous suspensions, etc. Col. 6 of US 2913437 for example)
Burke (US 4,670,514) discloses a hydrolyzed poly maleic anhydride which uses an aromatic solvent to cap the polymer (Abstract) such as ethyl benzene (i.e. ethyl phenyl) to produce hydrolyzed poly maleic anhydride with molecular weight up to 3000 (C1 L20-30) used to control scale in boilers, industrial cooling plants, etc. and resist corrosion on metal surface esp. in the presence of zinc salts (C2 L14-25)the solvent used includes various reactive solvents such as xylene, trimethyl benzene, ethyl benzene and mixtures thereof (C4 L3-15)  Poly maleic anhydride or derivatives useful for a number of important purposes such as controlling scale in boilers, cooling plants, etc. and also show a special utility as corrosion inhibitors for metal surfaces esp. in the presence of zinc salts (C2 L14-25) 
Pugh Tong (WO 91/18932A1) discloses an aqueous solution of hydrolyzed maleic anhydride having a methyl benzyl, phenyl ether or benzyl capping group (P1 and Abstract) P1 L5-10.  The process of making the hydrolyzed maleic anhydride eliminates the use of heavy metals and affords a more homogenous slurry (P2 L20-27)  Additional components can be added including surfactants, antimicrobials stabilizers, etc. (P4 L25-P5L10_ 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to end cap the maleic anhydride hydrolyzed product of Boffard as taught by Tou, or Pugh or Burke to as doing so is known for poly maleic anhydride hydrolyzed polymer used in aqueous systems for purposes including corrosion reduction.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 4/28/2021 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See previously submitted PTO 892 as well as PTO 892 accompanying this office action for prior art teaching poly maleic homo polymer and 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796